
	
		I
		112th CONGRESS
		1st Session
		H. R. 2521
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Moran (for
			 himself, Mr. Hinchey,
			 Mr. Connolly of Virginia,
			 Ms. Norton,
			 Mr. George Miller of California,
			 Ms. Richardson,
			 Mr. Grijalva,
			 Ms. Schakowsky,
			 Mrs. Lowey,
			 Mr. Rush, Mrs. Capps, Mr.
			 McGovern, and Mr. Price of North
			 Carolina) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To reduce human exposure to endocrine-disrupting
		  chemicals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Endocrine-Disrupting Chemicals
			 Exposure Elimination Act of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definitions.
				Sec. 5. Tiering applicable to levels of evidence and
				concern.
				Title I—Research on endocrine-disrupting chemicals
				Sec. 101. National toxicology program activities.
				Sec. 102. Research program of national institute of
				environmental health sciences.
				Title II—Reducing exposure to endocrine-disrupting
				chemicals
				Sec. 201. Federal agency action.
				Sec. 202. Citizen suits.
				Title III—Training
				Sec. 301. Training in fields related to the prevention of
				endocrine disruption.
				Title IV—Miscellaneous
				Sec. 401. Authorization of appropriations.
			
		3.FindingsThe Congress finds as follows:
			(1)There is growing
			 evidence that the human endocrine system is extremely sensitive to particular
			 chemicals.
			(2)Numerous studies
			 show links between particular chemicals and hormone functions in animals and in
			 humans, and those links have been further connected to numerous
			 disorders.
			(3)A
			 targeted research and evaluation program on suspected endocrine-disrupting
			 chemicals would establish greater scientific certainty with respect to the
			 linkage of particular chemicals with endocrine system effects.
			(4)Credible linkages
			 established by this research will be the basis for regulation under authorities
			 including—
				(A)the Federal Food,
			 Drug, and Cosmetic Act;
				(B)the Toxic
			 Substances Control Act;
				(C)the Safe Drinking
			 Water Act;
				(D)the Food Quality
			 Protection Act;
				(E)the Clean Air
			 Act;
				(F)the Clean Water
			 Act; and
				(G)the Federal
			 Insecticide, Fungicide, and Rodenticide Act.
				(5)Such research,
			 information availability, and scientific perspective would also promote
			 voluntary actions to reduce exposure to these harmful chemicals through market
			 forces.
			(6)There is a need to
			 educate the public on the results of research on endocrine-disrupting chemicals
			 so that manufacturers, processors, retailers, and individual consumers can make
			 informed decisions about potential exposure to harmful chemicals.
			(7)People should be
			 protected from chemicals that are found to have endocrine-disrupting
			 effects.
			(8)Animal testing should be reduced to the
			 minimum necessary with the goal of transitioning to a predominantly nonanimal
			 paradigm as articulated in the 2007 National Research Council report
			 Toxicity Testing in the Twenty-First Century: A Vision and a
			 Strategy.
			4.DefinitionsIn this Act:
			(1)The term
			 chemical means an individual chemical, a combination of chemicals,
			 or a mixture of chemicals.
			(2)The term
			 Director means the Director of the National Institute of
			 Environmental Health Sciences.
			(3)The term
			 endocrine-disrupting chemical means a chemical that interrupts,
			 alters, interferes with, disturbs, or otherwise changes the human endocrine
			 system or cell functioning.
			(4)The term
			 Endocrine Disruption Expert Panel, Expert Panel, or
			 Panel means the Endocrine Disruption Expert Panel established
			 under section 101(a)(2).
			5.Tiering
			 applicable to levels of evidence and concernIn identifying, determining, or making a
			 finding with respect to a level of evidence or a level of concern under this
			 Act (including sections 101(a)(3), 101(a)(4), 101(b)(2)(C), and 201(a)(2)(B)),
			 the Director or the Expert Panel, as applicable, shall select from among the
			 following levels:
			(1)High.
			(2)Substantial.
			(3)Minimal.
			(4)None.
			IResearch on
			 endocrine-disrupting chemicals
			101.National
			 toxicology program activities
				(a)In
			 generalAs part of the
			 National Toxicology Program, the Director, in consultation with the National
			 Toxicology Program Board of Scientific Counselors (or any successor board or
			 committee), shall—
					(1)establish and implement a research program
			 designed to strengthen the scientific basis of information used by Federal
			 agencies to understand the effects of, and reduce human exposure to,
			 endocrine-disrupting chemicals;
					(2)establish (subject
			 to subsection (b)(1)) an Endocrine Disruption Expert Panel and direct the Panel
			 to consider and report to the Director on issues related to identification,
			 classification, or evaluation of endocrine-disrupting chemicals as specified in
			 subsection (b)(2);
					(3)for each chemical
			 determined by the Director to be a potential or actual endocrine-disrupting
			 chemical—
						(A)identify the level
			 of evidence that such chemical is or may be an endocrine-disrupting
			 chemical;
						(B)identify the level
			 of concern that such chemical may disrupt the human endocrine system;
			 and
						(C)identify the
			 pathways of exposure to the chemical for humans and animals; and
						(4)not later than 2
			 years after the date of the enactment of this Act, and every 2 years
			 thereafter, provide to the Congress and each relevant Federal agency and make
			 publicly available—
						(A)an up-to-date list
			 specifying each chemical identified by the Director to be a potential or actual
			 endocrine-disrupting chemical and identifying the level of evidence that the
			 chemical disrupts the human endocrine system, the level of concern that the
			 chemical disrupts the human endocrine system, and the pathways of exposure to
			 the chemical for humans and animals; and
						(B)a report
			 on—
							(i)the
			 National Toxicology Program’s activities pertaining to endocrine-disrupting
			 chemicals; and
							(ii)the
			 activities of Federal agencies with respect to endocrine-disrupting chemicals,
			 including actions taken or expected to be taken pursuant to section 201.
							(b)Expert
			 panel
					(1)AppointmentThe Director, in consultation with the
			 National Toxicology Program Board of Scientific Counselors (or any successor
			 board or committee), shall appoint the members of the Endocrine Disruption
			 Expert Panel (established under subsection (a)(2)) from among individuals
			 who—
						(A)have established expertise in the field of
			 endocrine disruption research by publishing research in peer-reviewed
			 literature and have received Federal endocrine-research-related funding within
			 the 2 years preceding appointment under this subsection;
						(B)provide assurances
			 they will perform their duties in a manner free of conflicts of interest, as
			 determined by the Director, including by complying with section 208 of title
			 18, United States Code; and
						(C)represent diverse
			 disciplines, which may include endocrinology, developmental and neurological
			 biology, embryology, biochemistry, physiology, epidemiology, endocrine-driven
			 oncology, in vitro and computational toxicology, and medical research.
						(2)DutiesDuring
			 each of the 10 years following the date of the enactment of this Act, the
			 Expert Panel shall—
						(A)consider, and
			 report to the Director on, issues related to identification, classification, or
			 evaluation of not more than 10 endocrine-disrupting chemicals or groups of
			 endocrine-disrupting chemicals;
						(B)evaluate existing
			 research aimed at understanding the biological pathways in humans by which
			 endocrine-disrupting chemicals operate and identify future research priorities
			 as appropriate; and
						(C)maintain a list
			 that identifies chemicals of concern for endocrine disruption effects and
			 includes findings, based upon peer-reviewed studies and other relevant data,
			 regarding—
							(i)whether a chemical
			 is a potential or actual endocrine-disrupting chemical;
							(ii)the level of
			 evidence that the chemical is or may be an endocrine-disrupting
			 chemical;
							(iii)the level of
			 concern that the chemical may disrupt the human endocrine system;
							(iv)the pathways of
			 exposure to the chemical for humans and animals; and
							(v)the need for
			 additional data, assays, testing, or research to determine the level of concern
			 associated with the chemical’s potential to disrupt the human endocrine
			 system.
							(3)ReportThe Expert Panel shall provide to the
			 Director and make publicly available a biennial report on the Panel’s
			 activities, including an up-to-date version of the list under paragraph
			 (2)(C).
					(c)Petitions
					(1)In
			 generalAny State, Tribe, local government, Federal agency, or
			 person may petition the Director—
						(A)to determine
			 whether a chemical should be identified by the National Toxicology Program to
			 be a potential or actual endocrine-disrupting chemical and included in the list
			 under subsection (a)(4)(A); or
						(B)to reclassify a
			 chemical, revise a finding, or amend any other determination of the National
			 Toxicology Program based upon new information.
						(2)RulesThe
			 Director shall adopt rules that provide for—
						(A)the form and
			 procedure for filing of petitions under paragraph (1); and
						(B)the procedural
			 rights of entities filing such petitions.
						(d)No judicial
			 reviewA listing, finding, or other determination under this
			 section shall not be subject to judicial review, nor to correction under
			 section 515 of the Treasury and General Government Appropriations Act, 2001
			 (commonly referred to as the Information Quality Act).
				102.Research
			 program of national institute of environmental health sciencesSubpart 12 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 2851 et seq.) is amended by adding at the
			 end the following:
				
					463C.Endocrine
				disruption research program
						(a)ProgramThe Director of the Institute shall conduct
				and support a research program, to be known as the Endocrine Disruption
				Research Program, to improve the understanding of how chemicals can disrupt the
				human endocrine system. Such program shall—
							(1)be
				designed—
								(A)to develop the information needed by
				Federal agencies to understand chemical disruption of the endocrine system and
				reduce human and animal exposure to endocrine-disrupting chemicals;
								(B)to understand the
				cellular pathways in humans by which endocrine-disrupting chemicals are able to
				cause adverse effects; and
								(C)to use laboratory
				practices that will produce data that are sufficiently accurate and
				reproducible to be used for regulatory decisions;
								(2)include research
				to design, develop, and validate appropriately sensitive tests to screen and
				identify chemicals capable of disrupting the human endocrine system;
							(3)address the full
				range of possible human health impacts, including but not limited to—
								(A)male and female
				developmental and reproductive disorders;
								(B)brain and neurobehavioral disorders;
								(C)metabolic
				syndrome, prediabetes, diabetes, improper glucose and fat metabolism, obesity,
				and cardiovascular disorders;
								(D)effects on the
				pituitary, hy­po­thal­a­mus, hippocampus, thyroid, adrenal, immune, bone,
				cardiovascular, and other endocrine organs and systems throughout all life
				stages;
								(E)hormonally driven
				cancer; and
								(F)other related
				effects;
								(4)consider the
				potential for additive and synergistic effects;
							(5)be carried out
				using a multidisciplinary approach to ensure connections among multiple levels,
				including the molecular, organ, and whole animal or human levels;
							(6)refine
				computational modeling tools to integrate cellular pathway data into a
				dose-response framework for risk assessment;
							(7)identify
				biomarkers of exposure and effect that can be further developed and translated
				for use in human epidemiological and public health studies focused on defining
				the role of endocrine-disrupting chemicals in disease etiology across the
				lifespan; and
							(8)ensure that
				research or testing involving living animals is carried out only when equally
				effective and reliable alternative approaches for obtaining the result sought
				are not readily available.
							(b)Workshops and
				foraThe Director of the Institute may conduct workshops and fora
				and provide information on the health effects associated with chemicals that
				may disrupt the endocrine system in order to—
							(1)identify chemicals
				for research under subsection (a);
							(2)strategize on
				approaches for the development of sensitive tests to screen chemicals for
				endocrine-disrupting activity using assays;
							(3)review the state
				of the science on endocrine-disrupting chemicals and provide recommendations
				for a research, testing, and training agenda; and
							(4)educate attendees
				about endocrine-disrupting chemicals.
							(c)DefinitionsIn this section:
							(1)The term chemical means an
				individual chemical, a combination of chemicals, or a mixture of
				chemicals.
							(2)The term
				endocrine-disrupting chemical means a chemical that interrupts,
				alters, interferes with, disturbs, or otherwise changes the human or animal
				endocrine system or its
				functioning.
							.
			IIReducing exposure
			 to endocrine-disrupting chemicals
			201.Federal agency
			 action
				(a)Response To list
			 and strategy
					(1)In
			 generalNot later than 90 days after receiving each biennial
			 list, strategy, and report under section 101(a)(4), each Federal agency with
			 regulatory authority over any chemical included on the list shall prepare and
			 publish a written response to the list and strategy.
					(2)ContentsAt
			 a minimum, a Federal agency’s response under paragraph (1) shall—
						(A)include an
			 evaluation of the findings and determinations of the National Toxicology
			 Program pertaining to each listed chemical subject to the agency’s regulatory
			 authority; and
						(B)adopt or modify,
			 as scientifically appropriate, each finding of the National Toxicology Program
			 pertaining to—
							(i)whether any such chemical disrupts or may
			 disrupt the human endocrine system;
							(ii)the
			 level of concern associated with any such chemical’s potential to disrupt the
			 human endocrine system; and
							(iii)the pathways of
			 exposure to the chemical for humans and animals.
							(b)Minimal level of
			 concernIf the Director finds under section 101(a)(3)(A) that
			 there is at least a minimal level of concern that a chemical may disrupt the
			 human endocrine system—
					(1)each Federal
			 agency with regulatory authority over the chemical shall—
						(A)develop a strategy
			 for reducing human exposure to the chemical;
						(B)make the strategy
			 publicly available not later than 180 days after the agency receives the
			 Director’s finding; and
						(C)include in the
			 strategy methods to promote voluntary actions by industry for reducing human
			 exposure to the chemical; and
						(2)each Federal
			 agency with regulatory authority over the chemical shall take action under such
			 authority, such as further testing or issuance of orders, regulations, or
			 public notices, to reduce or eliminate human exposure to the chemical.
					(c)Highest level of
			 concern
					(1)ProhibitionBeginning
			 on the date that is 24 months after the Director makes publicly available a
			 finding under section 101(a)(3)(B) that there is a high level of concern that a
			 chemical may disrupt the human endocrine system, it shall be unlawful to use
			 the chemical in a manner in or affecting interstate commerce unless the pathway
			 to human exposure is mitigated before or in conjunction with such use.
					(2)Federal agency
			 actionNot later than 24
			 months after the Director makes publicly available such a finding under section
			 101(a)(3)(B), each Federal agency with regulatory authority over the chemical
			 subject to the finding shall establish regulations or take other actions to
			 implement the prohibition in paragraph (1) with respect to such
			 chemical.
					(d)Aggregated
			 computational toxicology resources databasesThe Administrator of
			 the Environmental Protection Agency shall include the findings and
			 determinations of the National Toxicology Program pertaining to
			 endocrine-disrupting chemicals in the Aggregated Computational Toxicology
			 Resource (ACToR) databases (or any successor databases) to the extent otherwise
			 permitted by law including any restrictions on the disclosure of confidential
			 business information.
				202.Citizen
			 suits
				(a)Authority To
			 Bring Civil ActionsAny State, Tribe, local government, or person
			 may commence a civil action to prevent or restrain a prohibited use of a
			 chemical in violation of section 201.
				(b)JurisdictionThe
			 United States courts of appeal shall have exclusive original jurisdiction over
			 such action.
				IIITraining
			301.Training in
			 fields related to the prevention of endocrine disruptionThe Director shall establish a program to
			 support, directly or by making grants, graduate and postdoctoral training in
			 fields related to the study and prevention of endocrine disruption.
			IVMiscellaneous
			401.Authorization
			 of appropriationsTo carry out
			 this Act and the amendments made by this Act, there are authorized to be
			 appropriated such sums as may be necessary for fiscal years 2012 through
			 2021.
			
